Exhibit 10.2

 
COMMERCIAL FINANCING AGREEMENT
 
Commercial Financing Agreement (the "Agreement") made this 29th day of July 2011
between MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation, with an
office for the transac­tion of business at 445 Park Avenue 20th Floor, New York,
NY, 10022, STRATEGIC TECHNOLOGIES, INC., a North Carolina corporation, with an
office for the transac­tion of business at 301 Gregson Drive, Cary, NC, 27511
known or trading as "Consonus" and "Strategic Technology" (jointly, severally
and collectively, the "Company"), and POR­TER CAPITAL COR­PORATION, an Alabama
corporation with offices for the transac­tion of business located at 292 Madison
Avenue, NY, NY, 10017; 38 Grove Street – Building C, Ridgefield, CT 06877; and
2112 First Avenue North, Birming­ham, Alabama 35203 ("Porter
Capi­tal").  Company and Porter Capital agree and shall be legally bound as
follows:
 
1.  Purpose of Agreement. Company desires to obtain short-term financing by
selling, transferring, setting over and assigning to Porter Capital certain
accounts receivable and invoices held by Company in return for making a Line of
Credit available to Company.
 
2.  Definitions.
 
2.1  "Account Receivable" shall mean any right to payment from Customers for
goods sold, or leased, and deliv­ered, or services rendered, which is not
evidenced by an instrument or chattel paper.
 
2.2  “Avnet Receivable” shall mean an Account Receivable which solely deals with
the sale or lease of goods, software, inventory and other products supplied or
sold by AVNET, INC. to Company.
 
2.3 “Available Advance Amount” shall mean the sum of the Purchase Prices for all
Purchased Receivables which are not subject to a Customer Dispute, and which
have not been paid and shall constitute the amount of funds available for the
Company to borrow from Porter Capital under the Line of Credit.
 
2.4  "Customer" shall mean Company's customer or account debtor.
 
2.5  "Collateral" shall mean the intangible or tangible property given as
security for the Obligations of Company under this agreement.
 
2.6 "Customer Dispute" shall mean a claim or disagreement asserted by Customer
against Company at any time, of any kind whatsoever, whether valid or invalid
that reduces the amount collectible from a Customer by Porter Capital, which is
not resolved by the Customer and the Company within fifteen (15) days or
invoices unpaid after ninety days.
 
2.7 “Default” shall have the meaning set forth in section 24 hereof.
 
2.8 “Line of Credit” shall mean the Line of Credit described on Exhibit “B”
which Porter Capital is making available to the Company
 
2.9  “Lockbox Account” shall mean the account established and maintained by
Porter Capital for the purpose of receiving collections on account of any
Accounts Receivable.
 
2.10  “Misdirected Payment” shall mean any payment received by the Company, its
principals, agents or employees instead of Porter Capital on any Account
Receivable listed on the Invoice Schedule or otherwise sold to Porter Capital
pursuant to section 9 and section 21 of this Agreement which are not delivered
to Porter Capital in accordance with the terms of section 9 of this Agreement.
 
2.11 “Obligations” shall mean any sums which have or may become due by the
Company to Porter Capital pursuant to this Agreement, any sums which have or may
become due by the Company to Porter Bridge Loan Company, Inc. (“Porter Bridge”)
under the terms of the $244,400.00 Promissory Note executed in connection
herewith (the “Note”), and any other advances, debts, obligations, liabilities,
or indebtedness of the Company to Porter Capital, direct or indirect, absolute
or contingent, due or to become due,  liquidated or unliquidated, determined or
undetermined, now existing or hereafter arising,  including all future advances
or loans which may be made at the option of Porter Capital to the Company at the
Company’s request or in accordance with the terms of the Transaction Documents,
and specifically including any and all interest, fees, attorney fees, and cost
pertaining thereto, or which accrue after an order for relief is entered against
Company in any bankruptcy proceedings.
 
2.12 “Purchased Receivables” shall mean the Accounts Receivable purchased by
Porter Capital and set forth on the Invoice Schedule.
 
2.13  "Warranty" shall mean to guarantee, as a material element of this
Agreement.  Each separate warranty herein shall be deemed to be an independent
condition to Porter Capital's duties and obligations under this agreement.
 


 
1

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
3.  Tender of Accounts Receivable; Invoices.
 
3.1  The Company will tender to Porter Capital for purchase pursuant to this
Agreement all of the Accounts Receivable (other than the Avnet Receivables) by
delivering to Porter Capital all invoices to such Customers promptly after the
creation thereof.  Porter Capital will forward said invoices  to the Company's
Customers, in accordance with Porter Capital's standard procedures, together
with a notice by the Company to its Customers, in the form prescribed by Porter
Capital, of the assignment of payment of said invoices to Porter Capital.
 
3.2  In each instance where the Company delivers its ­Accounts Receivable to
Porter Capital, the Company must simultaneously deliver to Porter Capital an
original invoice, a copy of such invoice, and satisfac­to­ry proof or evidence
of shipment or delivery of goods or services to which the Accounts Receivable
relate.
 
3.3  Porter Capital will conduct such examination, verification, and credit
investigation of the invoices and the account debtors as it considers necessary,
and will notify the Company as to which of the individual Accounts Receivable
tendered by the Company, if any, Porter Capital elects to purchase from the
Company. All such examinations, verifications or investigations shall be
conducted in a reasonable manner and Porter Capital may coordinate any such
activities with the Company.  Porter Capital shall have the absolute right, in
its sole discretion, to reject any or all of the Accounts Receivable tendered to
it by the Company.  From time to time Porter Capital’s underwriting department
may ask the Customer to sign an invoice verification notice in a form
substantially the form annexed hereto as Exhibit “C”.
 
4.   Assignment.  Those Accounts Receivable which Porter Capital elects to
purchase from the Company shall be listed in an "Invoice Delivery Schedule"
(such form, together with any schedules and attachments thereto is hereinafter
r­eferred to as an "Invoice Schedule"), executed by the Company and accepted by
Porter Capital f­rom time to time throughout the term of this Agreement.  Upon
acceptance by Porter Capital of an Invoice S­chedule, the Company shall have
been deemed to have sold, assigned, transferred, conveyed and delivered to
Porter Capital, and Porter Capital shall be deemed to have purchased and
received from the Company, all right, title, and interest of the Company in and
to the Accounts Receivable listed on the Invoice Schedule, subject to Porter
Capital’s obligations under section 5.2 hereof as to the application of proceeds
collected on such Accounts Receivables. Upon the assignment of an Account
Receivable, Porter Capital shall have all of the rights of an unpaid seller of
any goods, the sale of which gives rise to each Account Receivable, including
the right of stoppage in transit, reclamation and replevin.  Notwithstanding the
foregoing, if the Company or Porter Capital fails to include in any Invoice
Schedule a particular Account Receivable tendered by the Company to Porter
Capital, but Porter Capital nonetheless includes such Account Receivable in the
Available Advance Amount, then Porter Capital shall be presumed conclusively to
have purchased, and the Company shall be presumed conclusively to have sold,
such Account Receivable pursuant to this Agreement, and such Account Receivable
shall be governed by the terms and conditions (including, without limitation,
the Company's representations and warranties to Porter Capital) of this
Agreement.  It is understood and agreed that Porter Capital is not assuming any
of the responsibilities or obligations of Company under such Accounts Receivable
but that it is simply taking an assignment of the right to be paid on such
Accounts Receivable which Company has fulfilled in the ordinary course of its
business operations.  It is also understood and agreed that Porter Capital will
have no obligation whatsoever to buy any Accounts Receivable from the Company at
any time.
 
The sale, assignment, transfer, conveyance and delivery of Accounts Receivable
by the Company to Porter Capital is without recourse such that the Company shall
have no liability with respect to the payment of such Accounts Receivable to
Porter Capital or any other party, provided that nothing in this sentence shall
be deemed to release, compromise, modify or waive the Company’s obligation to
pay the Obligations under this Agreement.
 
5.  Purchase Price, Allocation of Collections.
 
5.1  Purchase Price.  Porter Capital agrees to buy the Accounts Receivable set
forth on the Invoice Schedule from the Company at the Purchase Price Percentage
on Exhibit “B” attached of the face value of each such acceptable invoice
(respectively the "Purchase Price" and "Purchased Receivable").  The Purchase
Price for each Purchased Receivable shall be made available for borrowing by the
Company under the Line of Credit provided that no Default exists under this
Agreement and shall be paid upon collection to Company in accordance with the
terms of section 5.2 hereof. The sum of the Purchase Prices for all Purchased
Receivables which are not subject to a Customer Dispute, and which have not been
paid shall constitute the Available Advance Amount in connection with the Line
of Credit.
 
5.2  Allocation of Account Receivable Collections.  Subject to the terms of the
intercreditor agreement by and between Porter Capital and Avnet, Inc. all
collections of Account Receivables received by Porter Capital shall first be
applied, to the extent available, toward payment of the then existing
Obligations, and then if any surplus remains, to the Company, and Company hereby
irrevocably authorizes Porter Capital to apply all such collections in such
manner.
 
 
 
2

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
6.  Collection of Accounts Receivable.   Commencing on the date of this
Agreement, Porter Capital shall administer the collection of all Accounts
Receivable originated by the Company and shall forward an Aged Accounts
Receivable Schedule to the Company weekly.   Porter Capital shall have the right
of endorsement on all payments received in connection with each Account
Receivable and the Company hereby appoints Porter Capital the attorney-in-fact
and agent of the Company for this purpose, which appointment is coupled with an
interest and is irrevocable during the term of this Agreement.   Porter Capital
shall have no liability to the Company for any mistake in the application of any
payment received by it with respect to any Account Receivable, so long as it
acts in good faith without gross negligence.
 
7.  Cross-Collateralization.  If a "Default" (as defined in this Agreement)
shall have occurred and be continuing, Porter Capital shall have the right,
which may be exercised in its sole and absolute discretion at any time and from
time to time during the continuance of such Default, to apply, subject to the
terms of the intercreditor agreement between Porter Capital and Avnet, Inc., all
amounts collected with respect to Accounts Receivable as follows, before any
payment from such collections shall be made to the Company: (i) against the
Obligations; (ii) to the payment of all fees accrued hereunder, whether or not
such fees have become due and payable pursuant to the terms of this
Agreement;  and (iii) to the payment of any and all other liabilities and
Obligations of the Company to Porter Capital pursuant to this Agreement, the
“Mortgage”, the "Security Agreement" and any other agreement entered into
between Porter Capital and the Company concurrently herewith (the "Transaction
Documents").  For purposes of this paragraph, "Company" shall mean and include
each person named as the Company in the preamble of this Agreement and any
shareholder, parent, subsidiary, controlling person or other affiliate.
 
8.  Over-Advances.  While it is anticipated that the amount of the outstanding
Obligations shall be less than the Available  Advance Amount, Porter Capital
may, as part of this Commercial Financing Agreement and to ease the Company's
short-term cash-flow problems, permit the Company to carry an Over-Advance.  An
Over-Advance is defined as the amount the Obligations are in excess of the
current Available Advance Amount.  Upon the establishment of each such
Over-Advance amount at the Company’s request, or upon the establishment of an
Over-Advance amount due to a reduction of the Available Advance Amount and the
continuance of such Over-Advance for a period of five days, Porter Capital, in
its sole judgment, shall have the right to charge the Company a one-time
processing and administrative fee of up to three percent of each such amount so
established as an Over-Advance.   Notwithstanding anything contained herein to
the contrary, Porter Capital may terminate the Over-Advance facility at any time
without notice to the Company as it deems fit.  Additional interest shall accrue
on the outstanding Over-Advance balance at the rate of two percent per month. In
the event that Porter Capital terminates the Over-Advance or does not consent to
the Over-Advance in the first instance, the  Company shall immediately make a
payment to Porter Capital in the amount necessary to eliminate the Over-Advance.

 
9.  Collection of Accounts Receivable.
 
9.1  The Company will instruct all of its Customers obligated with respect to
its Accounts Receivable to mail or deliver payments on such Accounts Receivable
directly to Porter Capital at its address set forth in the preamble of this
Agreement or to such other address that Porter Capital may specify in a written
notice to the Company.  Each invoice shall bear the following instructions
prominently displayed in large bold type:
 
“This invoice has been assigned to Porter Capital Corporation for the account of
MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation and STRATEGIC
TECHNOLOGIES, INC., a North Carolina corporation known or trading as "Consonus"
and "Strategic Technology" and must be paid to Porter Capital Corporation, P. O.
Box 12105, Birmingham, AL 35202.”
 
or


 
3

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
“This invoice has been assigned to Porter Capital Corporation for the account of
MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation known or trading as
"Consonus" and "Strategic Technology" and must be paid to Porter Capital
Corporation, P. O. Box 12105, Birmingham, AL 35202.”
 
or

“This invoice has been assigned to Porter Capital Corporation for the account of
STRATEGIC TECHNOLOGIES, INC., a North Carolina corporation known or trading as
"Consonus" and "Strategic Technology" and must be paid to Porter Capital
Corporation, P. O. Box 12105, Birmingham, AL 35202.”
 
Such instructions shall not be rescinded or modified without Porter Capital's
prior written consent.  If, despite such instructions, the Company shall receive
any payments with respect to any Accounts Receivable purchased by Porter
Capital, it shall receive such payments in trust for the benefit of Porter
Capital, shall segregate such payments from its other funds, and shall deliver
or cause to be delivered to Porter Capital, in the same form as so received with
all necessary endorsements, all such payments received as soon as practicable,
but in no event later than three (3) business days after the receipt thereof by
the Company.  If the Company fails to turn over to Porter Capital any checks or
other form of payment received by it, or in the event the Company deposits any
such checks or payments into its own account, the Company must deliver to Porter
Capital either the payment in the identical form received or the cash equivalent
of the amount of the Misdirected Payment within three (3) business days.  If the
Company fails to deliver such value within said three (3) business days or if
the Company shall present any invoice to Porter Capital for an advance against
which merchandise has not been shipped, services have not been rendered or work
performed (an “Invalid Invoice”), this shall be an event of default of this
contract, and in addition, as the exact costs to Porter Capital of such actions
by the Company are difficult if not impossible to calculate,  the Company shall
pay to Porter Capital the entire invoice amount at once plus liquidated damages
equal to twenty-five percent of the amount so deposited or the Invalid Invoice
amount submitted to Porter Capital.
 
9.2  Porter Capital shall have the full power and authority to collect each
Account Receivable, through legal action or otherwise, and may, in its sole
discretion, settle, compromise, or assign (in whole or in part) the claim for
any of the Accounts Receivable, or otherwise exercise any other right now
existing or hereafter arising with respect to any of the Accounts Receivable, if
such action will facilitate collection, provided, however, that the Company
shall first be afforded fifteen (15) days, before any such collection or other
action is taken by Porter Capital, to resolve any Account Receivable that is the
subject of a Customer Dispute consistent with the meaning ascribed to such
defined term under section 2.5. The amount of any reduction resulting from any
such settlement, compromise, assignment or other collection action shall reduce
the balance otherwise due to the Company hereunder.  The Company acknowledges
and agrees that Porter Capital shall have the sole and exclusive right to
commence legal action to collect any Account Receivable, subject to the
Company’s prior right to resolve a Customer Dispute as describe above in this
section 9.2.  To allow an interval for checks to clear the federal banking
system, Porter Capital shall have the right to extend constructive receipt of
payments that Porter Capital receives on behalf of the Company by three business
days for in state checks received and by five business days for out of state
checks received.
 
9.3  Should Company receive and deposit or otherwise convert into cash any
payment from any account debtor when such payment was due Porter Capital, and
because the damage to Porter Capital cannot be quantified, the Company may be
held liable to Porter Capital as liquidated damages for three times the amount
of such converted payment or five thousand dollars, whichever is the larger
amount (the “Misdirected Payment Fee”), unless the proceeds of such converted
payment are turned over to Porter Capital within three (3) business days in
accordance with section 9.1 hereof. The enforcement or non-enforcement of these
damages shall not be considered a waiver of any remedy or default, nor shall it
be construed a precedent for future discretionary actions available to Porter
Capital.
 
9.4  If Porter Capital shall agree, upon the Company’s request, that certain
Account Debtors' invoices be eligible for financing between the thirty-first and
sixtieth days beyond their due date, then these invoices shall be deemed
"Special Risk," and a further charge of one and one-half percent for each
fifteen-day period in which each of these invoices is outstanding will be
collected by Porter Capital, but ninety days after the origination date these
Special Risk invoices shall be deemed a Customer Dispute and shall be charged
back to the Company's account.
 


 
4

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
10.  Payment of Expenses and Taxes; Indemnification.  The Company will (a) pay
or reimburse Porter Capital for all of Porter Capital's out-of-pocket costs and
expenses incurred in connection with the preparation and execution of, and any
amendment, supplement or modification to, the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the fees and disbursements of counsel to Porter Capital, (b)
pay or reimburse Porter Capital for all costs and expenses actually incurred by
Porter Capital and paid by Porter Capital in connection with the enforcement or
preservation of any rights under the Transaction Documents, and the verification
of the Accounts Receivable and the credit worthiness of the Customers, including
without limitation, fees and disbursements of counsel to Porter Capital; (c)
pay, indemnify, and hold Porter Capital harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from, any
delay in paying any stamp, excise, and other taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
the Transaction Documents; (d) pay for monthly statements at $0.73 each plus all
postage expended by Porter Capital to mail invoices and otherwise collect the
accounts; (e) pay the fees and interest set forth on Exhibit “B” attached hereto
and made a part thereof; (f) pay for field examinations at the rate of eight
hundred fifty dollars per person per day plus expenses; (g) pay, indemnify and
hold Porter Capital harmless from and against any and all claims, liabilities,
obligations, losses, potential losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever,
whether threatened, pending or determined (including attorney's fees and court
costs now or hereafter arising from this Agreement or any activities of the
Company (referred to as the "indemnified liabilities"); provided that the
Company shall have no obligation hereunder to Porter Capital with respect to
indemnified liabilities arising from the gross negligence or willful misconduct
of Porter Capital.  The covenants of this paragraph shall survive the
termination of this Agreement.
 
11.  Term.
 
11.1  This Agreement shall be effective for a period commencing on the date
hereof and continuing until the close of business on the second anniversary of
the date hereof (the "Initial Term"), unless sooner terminated in accordance
with section 12.4 hereof.  This Agreement shall be deemed to be automatically
renewed for an additional term of one year at the expiration of the Initial
Term, and thereafter to be automatically renewed for succeeding one-year terms
at the end of the first and each succeeding renewal term, unless the Company
shall deliver written notice of cancellation to Porter Capital not earlier than
ninety days and not later than sixty days prior to the expiration date of the
Initial Term or any succeeding renewal term, or unless the Company shall
terminated same in accordance with section 12.4 hereof.  No such termination
shall terminate or otherwise affect Company's obliga­tions hereunder incurred or
accrued prior to such termination.
 
11.2  The Company shall pay Porter Capital a one-time due diligence fee in the
amount of $395.00 on the first day of the Initial Term, which amount, at the
option of Porter Capital, may be deducted from any amounts otherwise due from
Porter Capital to the Company.
 
11.3  The representations, warranties and covenants of the Company and the
remedies of Porter Capital for a breach of such representations, warranties
and/or covenants, shall survive the termination of this Agreement, and such
termination shall not effect the rights of Porter Capital to enforce its
remedies under the Transaction Documents against the Company or against any
collateral after a default by the Company.  Upon termination, the Company shall
remain fully responsible to Porter Capital for the Obligations and any Purchased
Receivables purchased prior to such termination.  Additionally, Porter Capital
shall maintain its security interest in the Collateral of the Company until all
of its Obligations to Porter Capital have been paid in full. Both parties agree
that they will sign mutual releases on the termination of this agreement and the
satisfaction of all debt and obligations by the Company to Porter Capital; and
that providing the debt and all obligations to Porter have been paid in full,
Porter will promptly sign a UCC termination statement or statements and a
mortgage satisfaction for the Company’s use.
 


 
5

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
12.  Facility Fee; Termination Fee; Credits.
 
12.1  The interest, fees and charges set forth on Exhibit “B” have been
established after negotiations between the Company and Porter Capital on the
assumption that the Company will maintain an outstanding balance on the Line of
Credit averaging at least one million five hundred thousand dollars a month
during the Initial Term and each renewal term.
 
12.2  In further consideration of Porter Capital's undertakings in this
Agreement, the Company shall pay to Porter Capital a fee in an amount equal to
one and four tenths percent per month on one million five hundred thousand  as
of the termination date of the Initial Term and of each renewal term, but the
amount thereof shall be reduced by the total interest and fees paid by the
Company to Porter Capital in each  term.
 
12.3  An origination/commitment or underwriting fee of one percent of the Line
of Credit established in Exhibit “B” shall be paid by the Company to Porter
Capital at first funding during the Initial Term, and at the beginning of each
succeeding term.
 
12.4  In the event Company requests that this Agreement terminates prior to the
expiration of the Initial Term or the current renewal term, then this Agreement
shall terminate upon the Company’s payment to Porter Capital a termination fee
in an amount equal to one and four tenths percent per month on one million five
hundred thousand through the end of the current term, reduced by the total
interest and fees paid by the Company to Porter Capital in such current term.
 
13.  Disputed Accounts Receivable, Re-Purchase, etc.
 
13.1  Notice of Dispute.  Company agrees to immediately notify Porter Capital of
any Customer Dispute between Company and any of its Customers.
 
13.2  Disputed Purchased Receivable.  In the event a Purchased Receivable is
subject to a Customer Dispute of any kind, whether or not the same is valid or
with merit, Porter Capital may, in addition to any other remedy it may have
under this Agreement, remove the unpaid portion of such Purchased Receivable
from the Available Advance Amount.  Invoices unpaid after ninety days from any
Customer shall be deemed to be the subject of a Customer Dispute and shall be
notwithstanding the foregoing, the unpaid portion thereof shall be immediately
removed from the Available Advance Amount.  Disputed Purchased Receivables which
are removed from the Available Advance Amount remain the Collateral of Porter
Capital and any payment thereon received by the Company shall be remitted to the
Lockbox Account and applied to the outstanding balance of the Obligations.
 
14.           Warranties By Company.  As an inducement to and as a condition of
Porter Capital's willingness to enter into this Agreement, and with full
knowledge that the truth and accuracy of the warranties in this Agreement are
being relied upon by Porter Capital, Company warrants as follows:
 
14.1  By its execution of each Invoice Schedule with respect to Accounts
Receivable or acceptance of the Purchase Price with respect to a Purchased
Receivable that:
 
14.1.1  The Company is the sole owner of such Purchased Receivable and such
Purchased Receivable has not been previously assigned or encumbered in any
manner; the Company has the full power and authority to sell such Purchased
Receivable and its sale to Porter Capital has been duly authorized;
 
14.1.2  The goods or services listed or referred to in the Purchased Receivable
have been shipped or rendered to the Customer, and the prices and terms of
shipment set forth therein conform in all material respects to the terms of any
related purchase order or agreement with the Customer;
 
14.1.3  The invoice representing the Purchased Receivable correctly sets forth
the full purchase price of the goods and services covered thereby, and such
amount, less only the applicable trade discounts and allowances stated therein,
if any, is due and owing from the Customer, subject to no set-offs, deductions,
disputes, contingencies or counterclaims against the Company or the invoice, and
payment thereof is not contingent upon fulfillment of any obligation other than
delivery of the goods or services referred to in such invoice; and Company
represents that its invoices do not represent a delivery of merchandise or
services upon consignment, guaranteed sale, or similar term.
 
14.2  Company is validly existing and in good standing under the laws of the
state in which it is incorporated and is properly licensed and autho­rized to
operate the business it conducts under its corporate name or any trade name of
and is authorized to do business in every jurisdiction in which it conducts
business.
 
14.3  Company does business as and conducts business under the following
tradenames - "Consonus", and "Strategic Technology".
 
 
 
6

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
14.4  Company is, or will be at the time of the purchase by Porter Capital, the
lawful owner of and have good and undisputed title to the Purchased Receivables.
 
14.5  Company does not own, control or exercise dominion over, in any way
whatsoever, the business of any account-debtor/Customer whose Accounts
Receivable are to be purchased by Porter Capital and shall not change or modify
the terms of any Account Receivable with any Customer unless Porter Capital
first consents to such change in writing.  By way of example only, Company shall
not extend a Customer's credit beyond thirty (30) days without Porter Capital's
prior written consent.
 
14.6  All financial records, statements, books or other documents of Company
furnished to Porter Capital for review at any time, either before or after the
signing of this Agree­ment, are true and accurate in all material
respects.  Company has no outstanding state, federal, or local tax liabilities,
and has filed all tax returns or other documents as required by law.
 
14.7  Company will not, under any circumstances or in any manner whatsoev­er,
interfere with any of Porter Capital's rights under this Agreement or misdirect
any purchase as defined in the attached Exhibit “G”.
 
14.8  Company shall not factor, finance, give a security interest or sell any of
its Accounts Receivable (other than the Avnet Receivables) to any person or
entity other than Porter Capital during the term of this Agree­ment, nor shall
any Accounts Receivable to be purchased under this Agreement be previous­ly
sold, pledged or encum­bered by Company or any other person or entity in any
manner whatsoever.
 
14.9  Company shall not permit the placement of any lien, security interest, or
encum­brance on its fixtures, inventory, or other personal property and chattels
except with the prior written consent of Porter Capital and shall maintain its
property, inventory, and fixtures in good order and in an operating state,
condition, and repair.
 
Upon the breach of any of the warranties above, the Company will immediately pay
to Porter Capital the entire unpaid balance of the Obligations of the Company to
Porter Capital.

 
15.  Security Interest.  To secure the payment of the Obligations, Company
hereby grants, conveys and mortgag­es to Porter Capital the Collateral as
defined in the Security Agreement.
 
16.  Financing Statements, Security Agreement and Transaction Documents.  The
Company and/or its principals shall execute such security agreements as Porter
Capital may reasonably request to perfect the security interest granted
hereunder, including but not limited to the Security Agreement, (a true copy of
which is annexed hereto, made a part hereof and is marked Exhibit "D"),
Corporate Resolutions (a true copy of which is annexed hereto, made a part
hereof and is marked Exhibit "E"); the Performance Covenant and Waiver (a true
copy of which is annexed hereto, made a part hereof and is marked Exhibit "F");
the Misdirected Payment Agreement (a true copy of which is annexed hereto, made
a part hereof and is marked Exhibit “G”), a Tax Form 8821 and 2848 (a true copy
of which is annexed hereto, made a part hereof and is marked Exhibit “H”)
listing Porter Capital Corporation as Appointee for the purpose of notification
of delinquent payroll tax, corporate tax or unemployment tax, a validity
guaranty (a true copy of which is annexed hereto, made a part hereof and is
marked Exhibit "I"), a monthly report authorization, the Note and the Mortgage
(as that term is defined on Exhibit “B”).  The Company hereby authorizes Porter
Capital or its agents or assigns to sign and execute on its behalf, any and all
necessary forms to evidence the foregoing or to perfect the security interest
granted hereunder or thereunder. Further, the Company consents to Porter Capital
publishing a tombstone announcement or other brief announcement of their
experience/story for its marketing endeavors.
 
17.  Financial Records.  During the term of this Agreement, Company agrees to
provide Porter Capital with such financial state­ments and records and such
other informa­tion as may be reasonably requested by Porter Capital from time to
time, and each quarter, within twenty days following the end of the respective
quarter, shall furnish current financial statement, an updated customer list
with customer names, contact names, addresses, and phone numbers, as well as a
complete and current payables-aging report.
 
18.  Notice of Levy.  Company shall promptly notify Porter Capital of the
Company’s knowledge of any attachment or any other legal process levied against
Company or any of Company's Custom­ers.  Company's failure to do so shall be a
material Default hereunder.
 


 
7

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
19.  No Pledge. Company shall not, at any time during the term of this
Agreement, pledge the credit of Porter Capital to any person or business for any
purpose whatsoever.
 
20.  Book Entry.  Company shall, immediately upon the sale of an Account
Receivable to Porter Capital, make proper entries on its books and records
disclosing the absolute sale and assignment of such Account to Porter Capital.
 
21. Misdirected Payments. All remittances received by the Company on any Account
Receivable sold to Porter Capital shall be held by the Company in trust as a
fiduciary for Porter Capital, separate and apart from the Company’s own
properties and funds.  Notwithstanding that the Company has agreed to pay the
Misdirected Payment Fee, the Company shall, on the next banking day following
the date of receipt of the Misdirected Payment, deliver to Porter Capital either
the payment in the identical form received or the cash equivalent of the amount
of the Misdirected Payment.  No amounts received by the Company and turned over
to Porter Capital in compliance with section 9.1 shall be deemed a Misdirected
Payment or incur a Misdirected Payment Fee.  In the event any goods shall be
returned to, reclaimed, or repossessed by the Company, such goods shall be held
by the Company in trust as a fiduciary for Porter Capital, separate and apart
from the Company’s own property and subject to Porter Capital’s direction and
control.
 
22. Attorney’s Fees. The Company agrees to reimburse Porter Capital on demand
for the following:
 
22.1  the actual amount of all fees, costs, and expenses, including but not
limited to attorneys’ fees, which Porter Capital may incur in any action to
enforce this Agreement or any related transaction, or in connection with any
federal or state bankruptcy or insolvency proceeding commenced by or against the
Company, (including but not limited to any complaint to determine
non-dischargeablility of the guarantor’s obligations); and
 
22.2  the actual fees, expenses, and costs, including but not limited to
photocopying (which, if performed by Porter Capital’s employees, shall be at a
rate of $.25/page), travel, expert witness fees, attorneys’ fees, and all other
fees, costs, and expenses incurred in complying with any subpoena or other legal
process attendant to any litigation in which the Company is a party.
 
23.  Power of Attorney.  Company irrevocably appoints Porter Capital, or any
person designated by Porter Capital, its special attorney-in-fact, or agent,
with power to: (1) strike out Company's address on all invoices or statements of
ac­count mailed to Customers and substitute Porter Capital's ad­dress (leaving
in the Company name as biller); (2) receive and open all mail addressed to
Company or to Company's trade name via Porter Capital address;  (3) endorse the
name of Company or Company's trade name on any checks or other evidences of
payment, invoices or other documents that may come into the possession of Porter
Capital on Accounts Receivable or on which Porter Capital holds a security
interest; (4) in Company's name, or otherwise, demand, sue for, collect, and
subject to Company's prior written approval, compromise, prosecute, or defend
any action, claim, or proceedings and give releases for any and all monies due
or to become due, provided, however, that the Company shall first be afforded
fifteen (15) days, before any such demand, suit, collection or other action is
taken by Porter Capital, to resolve any Account Receivable that is the subject
of a Customer Dispute consistent with the meaning ascribed to such defined term
under section 2.5; (5) do any and all things reasonably necessary and proper to
carry out the purpose intended by this Agreement.  The authority granted Porter
Capital shall remain in full force and effect until all Accounts Receivable sold
and/or assigned to Porter Capital have been paid in full.
 
Notwithstanding anything in this section 23 or any other provision to this
Agreement to the contrary, Porter Capital shall have no power or authority to
(i) offer, promise or provide any products or services in the name of or on
behalf of the Company to any Customer or any other party or bind or obligate the
Company with respect thereto or (ii) make or extend any warranty,
representation, guaranty or promise regarding the products or services of the
Company, in the name or on behalf of the Company, to any Customer or any other
party or bind or obligate the Company with respect thereto.

 
 
8

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
24.  Default.  Any one or more of the following shall constitute a default
hereun­der (a "Default") provided same is not cured by the Company within
fifteen (15) days after receipt (or thirty (30) days after receipt, if the
Default does not pertain to the payment of money) of written notice from Porter
Capital:
 
24.1  
Company's failure to pay any indebtedness or Obligations (including legal fees
and expenses) to Porter Capital when due;

 
24.2  
Company's breach of any term, provision, warranty, or representa­tion under this
Agreement, or under any other agreement or con­tract be­tween Company and Porter
Capital, or Obligation of Company to Porter Capi­tal;

 
24.3  
Porter Capital shall reasonably believe that Company is failing to tender all of
its Accounts Receivable, which are not Avnet Receivables, to Porter Capital for
purchase;

 
24.4  
The Company shall instruct any Customer to mail or deliver payment on Accounts
Receivable to the Company or to any person other than Porter Capital;

 
24.5  
The appointment of any receiver or trustee for all or a substantial portion of
the assets of Company, the filing of a general assignment for the benefit of
credi­tors by Company or a volun­tary or involuntary filing under any bankruptcy
or similar law which is not dismissed within 60 days;

 
24.6  
The issuance of any levies of attachment, execution, tax assessments, or similar
process against the Accounts Receivable which is not either released within ten
days or contested in good faith by the Company with adequate reserves set aside
therefor to the reasonable satisfaction of Porter Capital;

 
24.7  
If any financial statements, profits-and-loss statements, borrowing
certifi­cates or schedules, or other state­ments furnished by Company to Porter
Capital prove false or incor­rect in any material respect.

 
24.8  
Failure of the Company to pay all taxes to every government agency in a timely
manner, except for those taxes being contested in good faith by the Company with
adequate reserves set aside therefor to the reasonable satisfaction of Porter
Capital;

 
24.9  
Notwithstanding the fifteen (15) day notice period set forth above, the failure
of the Company to timely deliver to Porter Capital any Misdirected Payment
remittance received by the Company on a Purchased Account in accordance with
section 9.1 hereof;

 
24.10  
Insolvency, bankruptcy, or dissolution of the Company or a guarantor of any of
the Transaction Documents which is not dismissed within 60 days;

 
24.11  
Failure of the Company to maintain the financial covenants set forth on Exhibit
“B: and comply with the other covenants set forth in Exhibit “B”;

 
24.12  
Notwithstanding the fifteen (15) day notice period set forth above, failure of
the Company to cure a Default under the Misdirected Payment Agreement, the
Performance Covenant or a Validity Guaranty within three (3) days after receipt
of written notice from Porter Capital;

 
24.13  
Company's breach of any term, provision, warranty, or representation under any
other agreement or contract between Company and CapitalPartners Leasing LLC
and/or Porter Bridge Loan Company, Inc., or obligation of this Company to
CapitalPartners Leasing LLC and/or Porter Bridge Loan Company, Inc.; or

 
24.14  
The occurrence of an event of default or a default in connection with Company’s
obligations to YENNI CAPITAL, INC. a New York corporation as Agent on behalf of
the each of the Purchasers under that certain Securities Purchase Agreement or
the Purchasers thereto or the documents and agreements executed in connection
therewith,

 


 
9

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
25.  Remedies Upon Default.  In the event of any Default Porter Capital shall
have the following cumulative rights and remedies:
 
25.1  
Declare the Obligations imme­diately due and pay­able;

 
25.2  
Enforce the security interest given hereunder;

 
25.3  
Require Company to assemble any Collateral secured hereunder and the re­cords
pertain­ing thereto and make them available to Porter Capital at a place
desig­nated by Porter Capital;

 
25.4  
Enter the premises of Company and take possession of any Collateral not then in
its possession and of the records pertaining thereto and any other collat­er­al;

 
25.5  
Grant extensions, compromise claims, and settle Accounts Receivable for less
than face value, all without prior notice to Company;

 
25.6  
Use, in connection with any assembly or disposition of the collateral, any
trademark, trade name, trade style, copyright, patent right, or technical
process used or utilized by Company; and

 
25.7  
Return any surplus realized and hold Company liable for any defi­ciency.

 
25.8  
Interest shall accrue on any outstanding Obligations (including unpaid legal
fees and expenses) at the rate of one and one-half percent per month; and

 
25.9  
Any and all other remedies allowed at law or under the Alabama Commercial Code.

 
26.  Binding Effect.  This Agreement shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors, and assigns of
both Company and Porter Capital.
 
27. Cumulative Rights.   All rights, remedies, and powers granted to Porter
Capital in this Agreement, or in any note or other Agreement given by Company to
Porter Capital, are cumulative and may be exercised singularly or concurrently
with such other rights as Porter Capital may have.  These rights may be
exercised from time to time as to all or any part of the pledged collateral as
Porter Capital in its discretion may determine.
 
28.  Written Waiver. Porter Capital shall not be deemed to have waived any right
or remedy it may have hereunder unless such waiver is in writing and signed by
Porter Capital.  A waiver by Porter Capital of a right or remedy under this
Agreement on one occasion shall not be deemed a waiver of a right or remedy on
any subsequent occasion.
 
29.  Governing Law and Jurisdiction.
 
29.1  This Agreement is, and shall be deemed to be, a contract entered into
under and pursuant to the laws of the State of Alabama and shall be in all
respects governed, construed, applied and enforced in accordance with the laws
of the State of Alabama.  No defense given or allowed by the laws of any other
state or country shall be interposed in any action or proceeding hereon unless
such defense is also given or allowed by the laws of the State of Alabama.  The
parties agree that Alabama bears a reasonable relationship to this transaction.
 
29.2  The parties hereto agree to submit to personal jurisdiction in the State
of Alabama in any action or proceeding arising out of this Agreement and, in
furtherance of such agreement, they hereby agree and consent that without
limiting other methods of obtaining jurisdiction, that personal jurisdiction in
any such action or proceeding may be obtained within or without the jurisdiction
of any court located in Alabama and that any process or notice or motion or
other application to any such court in connection with any such action or
proceeding may be served by registered or certified mail, return receipt
requested, to or by personal service at their last known address whether such
address be within or without the jurisdiction of any such court.  In the event
of litigation between Porter Capital and the Company, the Company agrees that
any requirement for a bond, be it for any order or other action in court, shall
not exceed two hundred and fifty dollars.
 


 
10

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
30.  Invalid Provisions.  If any provision of this Agreement shall be declared
illegal or contrary to law, it is agreed that such provision shall be
disregarded and this Agreement shall continue in force as though such provisions
had not been incorporated herein.  If a law, which applies to this Agreement and
which sets maximum loan charges, is finally interpreted so that the fees and
commissions charged by Porter Capital to Company or other charges collected or
to be collected in connection with this Agreement exceed the permitted limits
under any applicable law or statute, then: (i) any such fee or commission shall
be reduced by the amount necessary to reduce the charges to the permitted limit;
and (ii) any sums already collected from the Company which exceed permitted
limits will be applied and shall be deemed to have been payments in reduction of
the obligations hereunder.
 
31.  Further Instruments.  Company agree that, upon request from time to time of
Porter Capital, it will, at its expense, execute, acknowledge and deliver all
such additional instruments and further assurances and will do or cause to be
done all such further acts and things as may be reasonably necessary to fully
establish, confirm or perfect from time to time the security interest of Porter
Capital in the Collateral and to fully estab­lish, confirm or perfect from time
to time the intention of this Agreement.
 
32. No Jury Trial.  The Company hereby irrevocably and unconditionally waives,
and Porter Capital by its acceptance of this Agreement irrevocably and
unconditionally waives, any and all right to trial by jury in any action, suit
or counter­claim arising in connection with, out of or otherwise relating to
this Agreement.
 
33. Entire Agreement.  This instrument contains the entire Agreement between the
parties.  Any addendum or modification hereto must be signed by both parties in
order to have any force or effect.
 
34. Notices.  All notices, demands or requests (collectively, "Notice") made
pursuant to, under or by virtue of this Agreement must be in writing and sent to
the party or parties to whom or to which such Notice is being sent, by certified
or registered mail, return receipt requested, reputable overnight courier or
delivered by hand with receipt acknowledged in writing to the addresses first
hereinabove set forth.  All notices shall be deemed given as follows: (a) if by
hand, immediately upon delivery along with said receipt evidencing such by hand
delivery; (b) if certified or registered mail, return receipt requested, postage
prepaid on the fifth (5th) business day after mailing; if by nationally
recognized overnight courier or any other overnight delivery service, on the
first business day after dispatch.  All notices may be given either by a party
or such party's attorneys.
 
35.  Effective Date.  This Agreement shall be effective only upon its execution
by a duly authorized officer of Porter Capital.
 
36.  Duplicate Originals.  This Agreement may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.
 
37. Headings, Etc.  The headings, titles and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.
 
38. Permitted Encumbrances.  Porter Capital acknowledges and consents to Company
or CONSONUS TECHNOLOGIES, INC.’s existing secured or lease obligations to Qwest
Communications Company, LLC, Branch Banking and Trust Company successor to
United Carolina Bank,  Network Appliance, Inc., Citicorp Vendor Finance, Inc.,
and Cisco Systems Capital Corporation and the security interest securing same as
evidenced by UCC filed as 2010 0664676 in the Office of the Department of State
of Delaware, 001466623 in the Office of the Secretary of State of North
Carolina, 20070035917F in the Office of the Secretary of State of North
Carolina, 20070037184C in the Office of the Secretary of State of North
Carolina, and 20090010574K in the Office of the Secretary of State of North
Carolina, respectively.  Porter Capital further consents to the existing secured
lending relationship between the Company and AVNET, INC., along with the
security interest securing same, provided AVNET, INC. enters into an
Intercreditor Agreement with and acceptable to Porter Capital.  Porter Capital
further consents to the new lending relationship between the Company and YENNI
CAPITAL, INC. a New York corporation as Agent on behalf of the each of the
Purchasers under that certain Securities Purchase Agreement, along with the
security interest securing same, provided YENNI CAPITAL, INC. a New York
corporation as Agent on behalf of the each of the Purchasers under that certain
Securities Purchase Agreement enters into a Subordination and Standstill
Agreement with and acceptable to Porter Capital.
 


 
11

--------------------------------------------------------------------------------

 
 
COMMERCIAL FINANCING AGREEMENT
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
COMPANY:
MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation
         
 
By:
/s/Johnson M. Kachidza 
      Print Name: Johnson M. Kachidza        Title: President                  
  STRATEGIC TECHNOLOGIES, INC., a North Carolina corporation             By: /s/
Nana Baffour        Print Name: Nana Baffour        Title: Executive Chairman   
                PORTER CAPITAL:   PORTER CAPITAL CORPORATION             By: /s/
Ron Williamson        Print Name: Ron Williamson        Title: EVP, a duly
authorized officer   

 
 


 
12

--------------------------------------------------------------------------------

 
 
Exhibit "B"


EXHIBIT "B"
 


 
Line of Credit
 
Effective immediately, upon the mutual execution of this Agreement and the
Transaction Documents, Porter Capital hereby opens and extends to the Company an
accounts receivable line of credit in the amount of $3,000,000.00 for the
Company.  In exchange for said line, Company shall pay a commitment fee of
$30,000.00 upon execution of this document, and on the first day of each renewal
term hereunder.
 
Fees
 
The Company shall pay a Invoice Service Fee on all monies borrowed equal to
0.80% charged monthly on the daily outstanding principal balance of the
Obligations.
 
Interest
 
Interest shall be charged by Porter Capital on all advances or purchases at the
Prime Rate plus two percent on an annualized basis charged daily, collected at
the end of each month.
 
Advances, Purchase Price Percentage
 
Provided Company is not in Default in connection with the Agreement, Porter
Capital shall, upon Company’s request, make advances to the Company on the Line
of Credit, provided the sum of the Obligations outstanding hereunder plus the
requested advance, is less than the current Available Advance Amount. All such
advances made to Company by Porter Capital shall constitute an Obligation
hereunder. Porter Capital is further authorized to make monthly advances on the
Line of Credit in the amount necessary to pay the installments due to Porter
Bridge on the Note.
 
The Line of Credit shall be revolving, e.g. amounts advanced thereunder may be
repaid and reborrowed from time to time subject to the terms of this Agreement
and provided that the maximum amount outstanding thereunder shall not exceed the
lesser of $3,000,000 or the Available Advance Amount.  All amounts received by
Porter Capital in the Lockbox Account shall be applied to the
outstanding  balance of the Obligations in accordance with the Commercial
Financing Agreement.
 
The Purchase Price Percentage shall be ninety percent of each invoice with
concentration limited to twenty percent of eligible accounts receivables. Porter
Capital may upon notice to Company decrease this Purchase Price Percentage on a
particular newly submitted Purchased Receivable in its sole discretion.
 
If Porter Capital exercises its right under section 13.2 of the Agreement to
charge back or cause customer to repurchase an account deemed the subject to a
Customer  Dispute, Porter Capital shall nevertheless continue to collect the
account.  If payment on the account is made to the Company on an account deemed
the subject to a Customer Dispute, the proceeds will be immediately deposited in
the Lockbox Account, and credited to the Obligations in accordance with the
terms of the Agreement.  Failure by the Company to deliver the proceeds of an
account deemed the subject to a Customer Dispute to Porter Capital shall be
deemed a Misdirected Payment.
 
Miscellaneous Covenants
 
The Company represents and warrants that funds provided to the Company by Porter
Capital shall only and exclusively be used for Company purposes; the transfer or
use of any such funds by any affiliates or parent of the Company shall
constitute a material breach of this Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit "B"
 
Prime Rate
 
The Prime Rate as used herein shall be the greater of the prime rate as
published in the Wall Street Journal as the "Prime Rate" (base rate on corporate
loans posted by at least 75% of the nation's 30 largest banks) or five percent
per annum.  The Prime Rate is a reference rate used by Porter Capital in
computing and adjusting interest.  It is subject to increase, decrease or
change, and is only one of the reference rates or indices that the Porter
Capital uses.  Porter Capital may lend to others at rates of interest at, or
greater or less than, the Prime Rate or the rate provided herein.  The Prime
Rate may change as often as daily.  Any change in the interest rate resulting
from a change in the Prime Rate shall take effect upon the change in the Prime
Rate.  In the event a "Prime Rate" is not published in the Wall Street Journal
then the Prime Rate used herein shall be the greater of the highest prime rate
of the three largest banks located in New York, as they shall announce or
publish from time to time as their prime rate or five percent per
annum.  Interest from date on the outstanding unpaid principal balance shall be
computed on the basis of a 360 day year by multiplying the product of the
principal amount outstanding and the applicable rate by the actual amount of
days elapsed and dividing by 360.
 
Lockbox
 
Collections shall be made to a lockbox located in Ridgefield, Connecticut, or
Birmingham, Alabama, as mutually agreed on by the Company and Porter Capital.
 
Mortgage and Promissory Note
In connection herewith, Company shall execute and deliver to Porter Bridge a
$244,400 Promissory Note.  As security for this $244.400.00 Promissory Note  and
as additional security for the Obligations, WEATHERWISE USA, INC., a Delaware
corporation shall execute and deliver to Porter Capital and Porter Bridge an
Open-End Mortgage, Assignment of Rents and Security Agreement (the “Mortgage”)
pertaining to the property located at 49 South 14th Street, Pittsburgh, PA,
15203 along with such other documents and agreements required by Porter Capital
or Porter Bridge and pertaining to such property as Porter Capital or Porter
Bridge shall from time to time require.  Company shall cause the Mortgage to be
recorded in the appropriate public office, and to furnish Porter Capital and
Porter Bridge, at Company’s expense, a title insurance policy or binder, in an
amount acceptable to Porter Capital and Porter Bridge, issued by a title
insurance company acceptable to Porter Capital and Porter Bridge, showing the
mortgage to be a valid first lien on the fee simple title to the property,
subject to current year's taxes, and to such exceptions as shall be acceptable
to the Porter Capital.  In addition Company shall deliver to or cause to be
delivered to Porter Capital and Porter Bridge  i) all leases affecting the
property along with estoppel certificates and attornment agreements acceptable
to Porter Capital and Porter Bridge executed by all tenants of the property, and
ii) all other documents and agreements from time to time required by the title
insurance company pertaining to the Mortgage.


 
14

--------------------------------------------------------------------------------

 
 
Exhibit "D"
 
SECURITY AGREEMENT
 
Agreement (the "Agreement") made this 29th day of July, 2011, between MIDAS
MEDICI GROUP HOLDINGS, INC., a Delaware corporation, with an office for the
transac­tion of business at 445 Park Avenue 20th Floor, New York, NY, 10022,
STRATEGIC TECHNOLOGIES, INC., a North Carolina corporation, with an office for
the transac­tion of business at 301 Gregson Drive, Cary, NC, 27511 known or
trading as "Consonus" and "Strategic Technology" (hereinafter jointly, severally
and collectively the "Company"), and CONSONUS TECHNOLOGIES, INC., a Delaware
corporation, with an office for the transaction of business at 301 Gregson
Drive, Cary, NC, 27511, (hereinafter the “Accommodation Company”) and POR­TER
CAPITAL COR­PORATION, an Alabama corporation with offices for the transac­tion
of business located at 292 Madison Avenue, NY, NY, 10017; 38 Grove Street –
Building C, Ridgefield, CT 06877; and 2112 First Avenue North, Birming­ham,
Alabama 35203 ("Porter Capi­tal").  Company, Accommodation Company, and Porter
Capital agree and shall be legally bound as follows:
 
W I T N E S S E T H

WHEREAS, Porter Capital and Company have this day entered into a commercial
financing agreement and other related docu­ments wherein Porter Capital has
agreed to purchase, at a discount, certain accounts receiv­ables and/or invoices
of the Company under certain terms and conditions (collectively the
"Com­mer­cial Financing Agree­ment"); and
 
WHEREAS, in order to secure the Company's payment of any sums which may become
due under the Commercial Financing Agreement, Company and Accommodation Company
is granting Porter Capital a security interest in all of its personal property
and assets of any nature, including but not limited to its inventory, equipment,
trade fixtures, good will, and accounts receivables all as more particularly set
forth below;
 
NOW, THEREFORE, it is agreed as follows:
 
1.  Granting of Security Interest.  To secure the Obligations (as that term is
defined in the Commercial Financing Agreement) and payment of any sums which
have or may become due by the Company or Accommodation Company to Porter Capital
pursuant to the Commercial Financing Agreement, and also to secure any other
indebtedness or liability of the Company or Accommodation Company to Porter
Capital, direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, including all future advances or loans which may
be made at the option of Porter Capital to the Company or Accommodation Company,
Company and Accommodation Company hereby grants and conveys to Porter Capital a
security interest in, and mortgages to Porter Capital the "Collateral" as
defined in paragraph 2 below. The Company, Accommodation Company, and Porter
Capital agree that at the termination of this agreement both parties shall
exchange mutual releases of all claims, each against the other, and that no
liens against the Company’s or Accommodation Company’s  assets shall be lifted
until such releases are signed by both parties.
 
2.  "The Collateral".  All of the following, whether now existing or hereafter
arising, shall be deemed secured and mortgaged by this Agreement (the
"Collateral"): (a) all of the Company's or Accommodation Company’s accounts,
proceeds from accounts, contract rights, instruments, documents, chattel paper,
copyrights, patents, computer codes, software, trademarks, other intellectual
property rights, any property rights not specifically set forth herein which may
be specific to the business of the company, and general intangibles, as such
terms are defined in the Uniform Commercial Code, as enacted in the State of
Alabama ("UCC"); (b)  all forms of obligations owing to the Company or
Accommodation Company, including but not limited to all tax refunds and tax
refund claims, letters of credit and all proceeds thereof; (c) all guarantees,
security, and liens which the Company or Accommodation Company may hold for the
payment or performance of any item of Collateral (including, without limitation,
all rights of stoppage in transit, replevin, and reclamation and as an unpaid
vendor or lienor); (d) all rights to goods represented by any item of Collateral
or the sale of which goods gave rise to any item of Collateral including,
without limitation, all rights upon return, replevin, or repossession of such
goods, all documents of title, warehouse receipts, bills of lading, books,
records and other documents relating to any of the Collateral; (e)  the
Company's and the Accommodation Company’s goodwill; (f) all books, records, and
lists, in whatever form maintained; (g) all the Company's and Accommodation
Company’s inventory, wherever located, whether in the Company's or Accommodation
Company’s or some other person's possession, including, without limitation, all
raw materials, supplies work in process, and finished products manufactured by
and/or held for sale or lease or to be furnished in connection with the
Company's or Accommodation Company’s business, as well as any and all computer
code, software, software products, or databases; (h) all equipment (as defined
in the UCC), whether in the Company's or Accommodation Company’s or some other
person's possession, including, without limitation, all machinery, accessories,
motors, controls, engines, dies, tools, jigs, benches, tables, computers and
data fixtures, and all substitutions, accretions, replacements, and additions
thereto and all other component and auxiliary parts used in connection therewith
or attached thereto; (i) any other property of the Company or Accommodation
Company of any kind or nature coming into Porter Capital's actual or
constructive possession, custody or control, or in transit to Porter Capital or
his agent for whatever purpose, and all proceeds of any item of Collateral and
all proceeds of such proceeds, including, without limitation, all payments under
any indemnity, warrant or guaranty payable with respect to the Collateral, all
awards for taking by eminent domain, and all proceeds of fire or other
insurance.
 
 
15

--------------------------------------------------------------------------------

 
 
Exhibit "D"
 
3.  Representations and Warranties.  Company and Accommodation Company
represents and warrants to Porter Capital as follows:
 
(a)  To pay and perform all of the Obligations secured by this Agreement in
accordance with their respective terms.
 
(b)  To defend title to the Collateral against all persons and against all
claims and demands whatsoever, which Collateral, except for the security
interest granted hereby, is  lawfully owned by the Company or Accommodation
Company and is now free and clear of any and all liens, security interests,
claims, charges, encumbrances, taxes and assessments except as may be set forth
specifically herein.
 
(c)  On reasonable demand of Porter Capital to do the following: (i) furnish
further assurances of title; (ii)  execute any written agreement or do any other
acts reasonably necessary to effectuate the purposes and provisions of this
Agreement; and (iii) execute any instrument or statement required by law or
otherwise in order to perfect, continue or terminate the security interest of
Porter Capital in the Collateral and pay all costs of filing in connection
therewith.
 
(d)  To retain possession of the Collateral during the existence of this
Agreement and not to sell, exchange, assign, loan, deliver, lease, mortgage or
otherwise dispose of same, other than in the ordinary course of business,
without the written consent of Porter Capital.  Although proceeds of the
Collateral are covered herein, Porter Capital in no way has authorized sale of
the Collateral by the Company or Accommodation Company other than in the
ordinary course of business.
 
(e)  To keep the Collateral at the principal office of the Company or
Accommodation Company and not to remove the same, except in the ordinary course
of business, without the prior written consent of Porter Capital.
 
(f)  To keep the Collateral free and clear of all liens, charges, encumbrances,
taxes and assessments except those that are being contested in good faith by the
Company or Accommodation Company with adequate reserves set aside therefor to
the satisfaction of Porter Capital.
 
(g)  To pay, when due, all taxes, assessments, and license fees relating to the
Collateral, except those that are being contested in good faith by the Company
or Accommodation Company with adequate reserves set aside therefor to the
satisfaction of Porter Capital.
 
(h)  To keep the Collateral, at the Company's or Accommodation Company’s own
cost and expense, in good repair and condition and not to misuse, abuse, waste,
or allow to deteriorate except for normal wear and tear and to make the same
available for inspection by Porter Capital at all reasonable times.
 
(i)  To keep the Collateral insured against loss or potential loss by fire
(including extended coverage), theft and other hazards as Porter Capital may
require and to obtain collision insurance if applicable.  Policies shall be in
such form and amounts and with such companies as Porter Capital may
designate.  Policies shall be obtained from responsible insurers authorized to
do business in the state in which the Collateral is located.  Certificates of
insurance or policies, payable to the respective parties as their interest may
appear, shall be deposited with Porter Capital who is authorized, but under no
duty, to obtain such insurance upon the failure of the Company or Accommodation
Company to do so.  Company and Accommodation Company shall give immediate
written notice to Porter Capital and to insurers of loss or potential loss or
damage to the Collateral and shall promptly file proofs of loss or potential
loss with insurers.  Company and Accommodation Company hereby appoints Porter
Capital its attorney-in-fact in obtaining, adjusting and canceling any such
insurance and endorsing settlement drafts and hereby assigns to Porter Capital
all sums which may become payable under such insurance, including return
premiums and dividends, as additional security for the Obligations.
 
(j)  To immediately notify Porter Capital in writing of any change in or
discontinuance of Company's or Accommodation Company’s place or places of
business and/or residence.
 
 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit "D"
 
4.  Events of Default.  If any of the following occur ("Event of Default")
provided same is not cured by the Company within fifteen (15) days after receipt
(or thirty (30) days after receipt, if the Default does not pertain to the
payment of money) of written notice from Porter Capital, Porter Capital may, but
shall not be required to, without presentment or demand, declare the immediate
payment of the Obligations, with all accrued interest, if any, and all
applicable charges due thereunder:
 
(a)  upon the non-payment by Company or Accommodation Company of any amount when
due or any other default under the Commercial Financing Agreement or any other
agreement between Porter Capital and the Company or Accommodation Company after
the expiration of all applicable notice, grace or cure periods under the
Commercial Financing Agreement or any such other agreement (without duplication
of the notice and cure period in this Section 4);
 
(b)  the failure by the Company or Accommodation Company to comply with or
perform any provision of this Agreement;
 
(c)  any false or misleading representations or warranties made or given by the
Company or Accommodation Company in connection with this Agreement;
 
(d)  upon the further surrender, transfer, pledging, assignment or granting of a
security interest by Company or Accommodation Company in the Collateral without
the prior written consent of Porter Capital, except for purchase money security
interests for the acquisition of equipment by Company or Accommodation Company;;
 
(e)  upon the attachment of the Collateral; or
 
(f)  the appointment of any receiver or trustee for all or a substantial portion
of the assets of Company or Accommodation Company which is not dismissed within
60 days;
 
(g)  a general assignment for the benefit of credi­tors by Company or
Accommodation Company or a volun­tary or involuntary filing under any bankruptcy
or similar law which is not dismissed within 60 days;
 
(h) the failure of the Company or Accommodation Company to pay all taxes to
every government agency in a timely manner, except for those that are being
contested in good faith by the Company or Accommodation Company with adequate
reserves being set aside therefor to the satisfaction of Porter Capital.
 
5.  Acceleration.  In the event Company or Accommodation Company shall have
failed to cure an Event of Default within the specified time period and Porter
Capital has declared the Obligations due, interest on the Obligations and any
other amounts due under the Performance Covenant or this Agreement shall accrue
at the rate of one and one-half percent per month.  This shall not constitute an
extension of time for the payment of any Obligations or other sums due to Porter
Capital.
 
6.  Remedies.  If any Event of Default shall occur, which remains uncured,
Porter Capital, in addition to any other rights and remedies it may have at law,
including those set forth below, and shall have and may exercise immediately and
without demand, any and all rights and remedies granted to a secured party upon
default under the UCC or such other measures as Porter Capital deems necessary
to preserve its security interest in the Collateral.
 
(a)  If an Event of Default shall occur and Porter Capital elects to declare the
Obligations due and payable in accordance with this Agreement, and the Company
or Accommodation Company fails to cure its default or pay the Obligations;
Porter Capital may, but shall not be obligated to, sell, assign and deliver the
Collateral at public or private sale, for cash, upon credit or for future
delivery with or without advertisement of the time, place or terms of sale
except that if the sale be a private sale, ten (10) days notice in writing from
Porter Capital of the time and place of sale and the terms of sale shall be
given to the Company or Accommodation Company.  In case of any sale on credit or
for future delivery, the Collateral sold shall be retained by Porter Capital
until the sale price is paid, but Porter Capital shall incur no liability if the
purchaser fails. to take up and pay for the Collateral sold, in which event the
Collateral may again be sold.  At any sale, Porter Capital may purchase the
Collateral sold, free from all right of redemption of the Company or
Accommodation Company which is hereby waived and released.
 
(b)  In case of any sale, Porter Capital may first deduct all expenses of
collection, sale and delivery of the Collateral sold and any expenses incidental
thereto, including, but not limited to reasonable attorneys' fees, brokerage
commissions and transfer taxes, and may then  apply the residue to any liability
of the Company under the Obligations, and shall return the surplus, if any, to
the Company.  Any sale conducted upon the foregoing terms shall be deemed
commercially reasonable.
 
 
 
17

--------------------------------------------------------------------------------

 
 
Exhibit "D"
 
(c)  The Company and Accommodation Company agree that Porter Capital shall have
the right to continue to retain the Collateral until such time that Porter
Capital in its reasonable judgment believes that an advantageous price can be
secured for the Collateral; Porter Capital shall not be liable to the Company or
Accommodation Company for any loss or potential loss in the value of the
Collateral by reason of any such retention of the Collateral by Porter
Capital.  If Porter Capital shall not commence to dispose of the Collateral
within ninety (90) days after the right to dispose of the Collateral shall have
accrued, then the Company or Accommodation Company shall have the right, at any
time thereafter, and prior to the time that Porter Capital shall commence to
dispose of the Collateral to request of Porter Capital that it dispose of the
Collateral or the Company, or Accommodation Company, itself at its own cost and
expense, have the right to dispose of the Collateral provided, however, that in
the case of the former, Porter Capital shall not be obligated to dispose of the
Collateral unless the net proceeds to be received therefrom shall be sufficient
to satisfy in full the then obligations of the Company and Accommodation Company
to Porter Capital, and that in the case of the latter, any disposition of the
Collateral by the Company or Accommodation Company must be upon terms and
conditions consented to by Porter Capital, and Porter Capital shall be obligated
to give such consent if the net proceeds to be received from such disposition
shall be sufficient to satisfy in full the then Obligations of the Company and
Accommodation Company to Porter Capital.
 
(d)  Porter Capital shall not be liable to the Company or Accommodation Company
for any agents' or brokers' fees incurred in connection with the sale of the
Collateral.
 
7.  Uniform Commercial Code.  The UCC of the State of Alabama shall govern the
rights, duties and remedies of the parties and any provisions herein declared
invalid under any law shall not invalidate any other provisions of this
Agreement.  The Company and Accommodation Company hereby authorizes Porter
Capital or its agents or assigns to sign and execute on the Company's or
Accommodation Company’s  behalf any and all necessary UCC-1 forms to perfect the
Security Agreement interest herein above granted to Porter Capital.
 
8.  No Offsets.  The Company and Accommodation Company covenant and warrant that
it is now the owner of the Collateral and that there are no defenses or offsets
to this Agreement or to the Performance Covenant which it secures.
 
9.  Attorney-in-Fact.  The Company and Accommodation Company hereby irrevocably
appoints Porter Capital as its attorney-in-fact in connection with the
Collateral and to execute and file on its behalf any financing statements, or
other statements in connection therewith with the appropriate public office.
 
10.  Joint and Several Liability.  In the event this Agreement is executed by
more than one person, firm or corporation, the liability of the "Company"
hereunder shall be joint and several.
 
11.  Reimbursement - The Company and Accommodation Company agree that, with or
without notice or demand, it will reimburse Porter Capital, for all costs and
expenses (including, without limitation, reasonable attorney's fees) incurred by
Porter Capital in connection with the collection of the Obligations or any
portion thereof or in any action or proceeding brought by Porter Capital to
enforce the obligations of the Company and Accommodation Company under this
Agreement.    Porter Capital shall have the right but not the obligation to
examine the Company's and Accommodation Company’s books and records at any time
during reasonable business hours once per quarter, the expense of such field
examination to be charged against the Company.  In the event of a default under
this agreement, Porter Capital shall have the right to examine the Company's and
Accommodation Company’s books once a  month and the Company and Accommodation
Company shall pay for this expense.
 
12.  Application of Payments - All moneys available to Porter Capital for
application in payment or reduction of the Obligations may be applied by Porter
Capital in such manner and in such amounts and at such time or times and in such
order, priority and proportions as Porter Capital may see fit to the payment or
reduction of such portion of the Obligations as Porter Capital may elect.
 
13.  Successors and Assigns - Each reference herein to Porter Capital shall be
deemed to include its successors and assigns, in whose favor the provisions of
this guaranty shall also inure.  Each reference herein to the Company or the
Accommodation Company shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and assigns of the Company or
the Accommodation Company, all of whom shall be bound by the provisions of this
Agreement, provided, however, that the Company or Accommodation Company shall in
no event or under any circumstance have the right, without obtaining the prior
written consent of Porter Capital, to assign or transfer the Company's or
Accommodation Company’s obligations and liabilities under this Agreement, in
whole or in part, to any other person, party or entity.
 
14.  Non-Waiver - No delay on the part of Porter Capital in exercising any right
or remedy under this Agreement or failure to exercise the same shall operate as
a waiver in whole or in part of any such right or remedy.  No notice to or
demand on the Company or Accommodation Company shall be deemed to be a waiver of
the obligation of the Company or Accommodation Company or the right of Porter
Capital to take further action without notice or demand as provided in this
Agreement.
 
 
 
18

--------------------------------------------------------------------------------

 
 
Exhibit "D"
 
15.  Further Modification - This Agreement may only be modified, amended,
changed or terminated by an agreement in writing signed by Porter Capital and
the Company and Accommodation Company.  No waiver of any term, covenant or
provision of this Agreement shall be effective unless given in writing by Porter
Capital and if so given by Porter Capital shall only be effective in the
specific instance in which given.
 
16.  Unconditional Agreement - The Company and Accommodation Company acknowledge
that this Agreement and the Company's and Accommodation Company’s obligations
under this Agreement are and shall at all times continue to be absolute and
unconditional in all respects, and shall at all times be valid and enforceable
irrespective of any other agreements or circumstances of any nature whatsoever
which might otherwise constitute a defense to this Agreement and the obligations
of the Company and Accommodation Company under this Agreement or the obligations
of any other person or party relating to this Agreement or the obligations of
the Company and Accommodation Company thereunder or otherwise with respect to
the Obligations.  This Agreement sets forth the entire agreement and
understanding of Porter Capital, the Company and the Accommodation Company, and
the Company and Accommodation Company absolutely, uncondi­tionally and
irrevocably waives any and all rights to assert any defense, set-off,
counterclaim or cross claim of any nature whatsoever with respect this Agreement
or the obligations of any other person or party (including, without limitation,
Company or Accommodation Company) relating to this Agreement or the obligations
of the Company or Accommodation Company hereunder or otherwise with respect to
the Obligations in any action or proceeding brought by Porter Capital to collect
the Obligations, or any portion thereof, or to enforce the obligations of the
Company or Accommodation Company under this Agreement.  The Company and
Accommodation Company acknowledges that no oral or other agreements,
understand­ings, representa­tions or warranties exist with respect to the
obligations of the Company or Accommodation Company under this Agreement, except
those specifically set forth in this Agreement.
 
17.  No Jury Trial - The Company and Accommodation Company hereby irrevocably
and unconditionally waives, and Porter Capital by its acceptance of this
Agreement irrevocably and unconditionally waives, any and all right to trial by
jury in any action, suit or counter­claim arising in connection with, out of or
otherwise relating to this Agreement.
 
18.  No Subrogation - Notwithstanding any payments made by the Company or
Accommodation Company pursuant to the provisions of this Agreement, the Company
and Accommodation Company shall have no right of subrogation in and to the
Commercial Financing Agreement or any other security held by or available to
Porter Capital for the Obligations or the payment thereof until the Obligations
have been paid in full to Porter Capital.
 
19.  Actions and Proceedings.  Porter Capital may, but shall not be obligated to
appear in and defend any action or proceeding brought with respect to the
Collateral and to bring any action or proceeding, in the name and on behalf of
Company or Accommodation Company, which Porter Capital, in its discretion, feels
should be brought to protect its interest in the Collateral.
 
20.  Further Instruments.  Company and Accommodation Company agree that, upon
request from time to time of Porter Capital, it will, at its expense, execute,
acknowledge and deliver all such additional instruments and further assurances
and will do or cause to be done all such further acts and things as may be
reasonably necessary to fully establish, confirm or perfect from time to time
the security interest of Porter Capital in the Collateral.
 
21.  Governing Law - This Agreement is, and shall be deemed to be, a contract
entered into under and pursuant to the laws of the State of Alabama and shall be
in all respects governed, construed, applied and enforced in accordance with the
laws of the State of Alabama.  No defense given or allowed by the laws of any
other state or country shall be interposed in any action or proceeding hereon
unless such defense is also given or allowed by the laws of the State of
Alabama.
 
22.  Jurisdiction - All of the parties hereto agree to submit to personal
jurisdiction in the State of Alabama for any action or proceeding arising out of
this Agreement and, in furtherance of such agreement, they hereby agree and
consent that without limiting other methods of obtaining jurisdiction, that
personal jurisdiction in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in Alabama and that any process or
notice or motion or other application to any such court in connection with any
such action or proceeding may be served by registered or certified mail, return
receipt requested, to or by personal service at their last known address whether
such address be within or without the jurisdiction of any such court.
 
 
 
19

--------------------------------------------------------------------------------

 
 
Exhibit "D"
 
23.  Notices - All notices, demands or requests (collectively, "Notice") made
pursuant to, under or by virtue of this Agreement must be in writing and sent to
the party or parties to whom or to which such Notice is being sent, by certified
or registered mail, return receipt requested, reputable overnight courier or
delivered by hand with receipt acknowledged in writing to the addresses first
hereinabove set forth.  All notices (a) shall be deemed given when received in
accordance herewith and (b) may be given either by a party or such party's
attorneys.
 
24.  Duplicate Originals - This Agreement may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument.
 
25.  Headings, Etc. -  The headings, titles and captions of various paragraphs
of this Agreement are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
 
26.  Permitted Encumbrances.  Porter Capital acknowledges and consents to
Company or Accommodation Company’s existing secured or lease obligations to
Qwest Communications Company, LLC, Branch Banking and Trust Company successor to
United Carolina Bank,  Network Appliance, Inc., Citicorp Vendor Finance, Inc.,
and Cisco Systems Capital Corporation and the security interest securing same as
evidenced by UCC filed as 2010 0664676 in the Office of the Department of State
of Delaware, 001466623 in the Office of the Secretary of State of North
Carolina, 20070035917F in the Office of the Secretary of State of North
Carolina, 20070037184C in the Office of the Secretary of State of North
Carolina, and 20090010574K in the Office of the Secretary of State of North
Carolina, respectively.  Porter Capital further consents to the existing secured
lending relationship between the Company and AVNET, INC., along with the
security interest securing same, provided AVNET, INC. enters into an
Intercreditor Agreement with and acceptable to Porter Capital.  Porter Capital
further consents to the new lending relationship between the Company and YENNI
CAPITAL, INC. a New York corporation as Agent on behalf of the each of the
Purchasers under that certain Securities Purchase Agreement, along with the
security interest securing same, provided YENNI CAPITAL, INC. a New York
corporation as Agent on behalf of the each of the Purchasers under that certain
Securities Purchase Agreement enters into a Subordination and Standstill
Agreement with and acceptable to Porter Capital.
 


 
20

--------------------------------------------------------------------------------

 
 
Exhibit "D"
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
 
 
 
MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation
         
 
By:
/s/Johnson M. Kachidza 
      Print Name: Johnson M. Kachidza        Title: President                  
  STRATEGIC TECHNOLOGIES, INC., a North Carolina corporation             By: /s/
Nana Baffour        Print Name: Nana Baffour        Title: Executive Chairman   
                  CONSONUS TECHNOLOGIES, INC., a Delaware corporation          
  By: /s/ Nana Baffour        Print Name: Nana Baffour        Title: Executive
Chairman                    PORTER CAPITAL:   PORTER CAPITAL CORPORATION        
    By: /s/ Ron Williamson        Print Name: Ron Williamson        Title: EVP,
a duly authorized officer   

 

 
 
21

--------------------------------------------------------------------------------

 
 
Exhibit "F"
 
PERFORMANCE COVENANT AND WAIVER
 
WHEREAS, MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation with
principal office for the transaction of business at 445 Park Avenue 20th Floor,
New York, NY, 10022 and STRATEGIC TECHNOLOGIES, INC., a North Carolina
corporation with principal office for the transaction of business at 301 Gregson
Drive, Cary, NC, 27511 (hereinafter jointly, severally and collectively referred
to as the "Company"), has entered into a commercial financing agreement and
other related documents including a Security Agreement entered into by Company
and  CONSONUS TECHNOLOGIES, INC., a Delaware corporation, with an office for the
transaction of business at 301 Gregson Drive, Cary, NC, 27511, (hereinafter the
“Accommodation Company”), dated as of the date hereof with PORTER CAPITAL
CORPORATION, an Alabama corporation with an office for the transaction of
business at 292 Madison Avenue, NY, NY, 10017; 38 Grove Street – Building C,
Ridgefield, CT 06877; and 2112 First Ave. North, Birmingham, Alabama 35203,
(hereinafter respectively referred to as the "Commercial Financing Agreement"
and "Porter Capital"), wherein Porter Capital has agreed to make  a Line of
Credit available to the Company under certain terms and conditions; and
 
WHEREAS, Porter Capital is willing to purchase the accounts receivable and/or
invoices from the Company only if the undersigned executes and delivers this
Performance Covenant and Waiver (also referred to herein as the "Guaranty")
guarantying payment to Porter Capital of any of the Obligations of the Company
(as defined herein) which may become due and payable in the manner hereinafter
provided.
 
NOW THEREFORE, in consideration of Ten ($10.00) Dollars, and other good and
valuable consideration, the receipt of which is hereby acknowledged, and in
order to induce Porter Capital to enter into the Commercial Financing Agreement,
the undersigned covenants and agrees with Porter Capital as follows:
 
1.  Guaranty of Obligations -  The under­signed, jointly and severally,
uncondi­tionally guarantee to Porter Capital full payment and prompt and
faithful performance by the Company of all of its present and future
indebtedness and obligations to Porter Capital.  The words "indebtedness" and
"obligations" are used herein in their most comprehensive sense and include all
the Obligations (as that term is defined in the Commercial Financing Agreement)
any and all advances, debts, obligations, and liabilities of the Company
heretofore including without limitation attorneys' fees, whether due or not due,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
and whether the Company may be liable individually or jointly with others, or
whether recovery may be or hereafter become barred by any statute of limitations
or otherwise become unenforceable.  Said indebtedness and obligations guaranteed
hereunder shall be collectively referred to herein as "Obligations."
 
2.  Default A default shall occur hereunder upon any default, which is not cured
by the Company within fifteen (15) days after receipt (or thirty (30) days after
receipt, if the Default does not pertain to the payment of money) of written
notice  from Porter Capital, in the payment or performance of any instrument
(including without limitation the Commercial Financing Agreement), or of the
Obligations hereby guaranteed after the expiration of all applicable notice,
grace or cure periods under the Commercial Financing Agreement or any such other
instrument (without duplication of the notice and cure period in this section
2).  In the event of any of the foregoing, the Obligations hereby guaranteed
shall become, for the purpose of this Agreement, due and payable by the
undersigned forthwith without further demand or notice.
 
3.  Authority of Officers - Porter Capital shall not be required to inquire into
the powers of the Company or the officers, directors, agents, acting or
purporting to act in its behalf, and any Obligations made or created in reliance
upon the professed exercise of such powers shall be deemed to be guaranteed
hereunder.
 
4.  Rights are Independent - The Obligations of the undersigned are independent
of the obligations of the Company under the Commercial Financing Agreement, and
separate action or actions may be brought and prosecuted by Porter Capital
against the undersigned whether or not the Company is joined in any such action
or actions.
 
5.  Partnership or Association - If the Company is a partnership or other
association, this Agreement shall be extended to and include, in addition to the
under­signed, the person or persons for the time being and from time to time
carrying on the business now conducted by the Company, notwithstanding any
change or changes in the name, structure, and/or membership of the Company.
 
 
 
22

--------------------------------------------------------------------------------

 
 
Exhibit "F"
 
6.  Financial Condition of Company - The undersigned represent to Porter Capital
that they are now and will be completely familiar with the business, operation,
and overall economic condition of the Company and they hereby waive and
relinquish any duty on the part of Porter Capital to disclose any matter, fact,
or thing relating to the business, operation, or financial condition of the
Company now known or hereafter known by Porter Capital.
 
7.  Guarantor's Direct Benefit - The undersigned hereby represent and warranty
that it is in their direct economic interest to assist the Company because of
the undersigned's position(s) in and/or economic relation(s) with the Company.
 
8.  Joint and Several Liability - All of the obligations of the undersigned (if
more than one) hereunder shall be joint and several.
 
9.  Application of Payments - All moneys available to Porter Capital for
application in payment or reduction of the Obligations may be applied by Porter
Capital in such manner and in such amounts and at such time or times and in such
order, priority and proportions as Porter Capital may see fit to the payment or
reduction of such portion of the Obligations as Porter Capital may elect.
 
10.  Modifications and Extensions -  The undersigned hereby consents that from
time to time, before or after any default by Company, with notice to or assent
from the undersigned, any security at any time held by or available to Porter
Capital for any obligation of Company for all or any portion of the Obligations,
may be exchanged, surrendered or released and any obligation of Company, may be
changed, altered, renewed, extended, continued, surrendered, compromised, waived
or released in whole or in part, or any default with respect thereto waived, and
may extend further credit in any manner whatsoever to Company, and generally
deal with Company or any such security as Porter Capital may see fit; and the
undersigned shall remain bound under this Guaranty notwithstanding any such
exchange, surrender, release, change, alteration, renewal, extension,
continu­ance, compromise, waiver, inaction, extension of further credit or other
dealings.
 
11.  Waiver of Notice - The undersigned hereby waives (a) notice of acceptance
of this Performance Covenant and Waiver and Guaranty and notice of the making
any advance by Porter Capital to Company under the Commercial Financing
Agreement; (b) presentment and demand for payment of the Obligations or any
portion thereof; (c) protest and notice of dishonor or default to the
undersigned or to any other person or party with respect to the Obligations or
any portion thereof; (d) all notices to which the undersigned might otherwise be
entitled provided notice is given to the Company if required pursuant to the
terms of the Commercial Financing Agreement and; (e) any demand for payment
under this Guaranty.
 
12.  Guaranty of Payment - This is a guaranty of payment and not of collection
and the undersigned further waives any right to require that any action be
brought against Company or any other person or party or to require that resort
be had to any security.
 
13.  Successors and Assigns - Each reference herein to Porter Capital shall be
deemed to include its successors and assigns, in whose favor the provisions of
this Guaranty shall also inure.  Each reference herein to the undersigned shall
be deemed to include the heirs, executors, administrators, legal
representatives, successors and assigns of the undersigned, all of whom shall be
bound by the provisions of this Guaranty, provided, however, that the
undersigned shall in no event or under any circumstance have the right, without
obtaining the prior written consent of Porter Capital, to assign or transfer the
undersigned's obligations and liabilities under this Guaranty, in whole or in
part, to any other person, party or entity.
 
14.  Non-Waiver - No delay on the part of Porter Capital in exercising any right
or remedy under this Guaranty or failure to exercise the same shall operate as a
waiver in whole or in part of any such right or remedy.  No notice to or demand
on the undersigned shall be deemed to be a waiver of the obligation of the
undersigned or the right of the Porter Capital to take further action without
notice or demand as provided in this Guaranty.
 
15.  Further Modification - This Performance Covenant and Waiver may only be
modified, amended, changed or terminated by an agreement in writing signed by
Porter Capital and the undersigned.  No waiver of any term, covenant or
provision of this Guaranty shall be effective unless given in writing by Porter
Capital and if so given by Porter Capital shall only be effective in the
specific instance in which given.
 
16.  Unconditional Guaranty - The undersigned acknowledges that this Performance
Covenant and Waiver and the undersigned's obligations under this guaranty are
and shall at all times continue to be absolute and unconditional in all
respects, and shall at all times be valid and enforceable irrespective of any
other agreements or circumstances of any nature whatsoever which might otherwise
constitute a defense to this guaranty and the obligations of the undersigned
under this guaranty or the obligations of any other person or party (including,
without limitation, the Company) relating to this guaranty or the obligations of
the undersigned thereunder or otherwise with respect to the Obligations.  This
Performance Covenant and Waiver sets forth the entire agreement and
understanding of Porter Capital and the undersigned, and the undersigned
absolutely, uncondi­tionally and irrevocably waives any and all rights to assert
any defense, set-off, counterclaim or cross claim of any nature whatsoever with
respect this guaranty or the obligations of any other person or party
(including, without limitation, the Company) relating to this guaranty or the
obligations of the undersigned hereunder or otherwise with respect to the
Obligations in any action or proceeding brought by Porter Capital to collect the
Obligations, or any portion thereof, or to enforce the obligations of the
undersigned under this guaranty.  The undersigned acknowledges that no oral or
other agreements, understand­ings, representa­tions or warranties exist with
respect to the obligations of the undersigned under this guaranty, except those
specifically set forth in this guaranty.
 
 
 
23

--------------------------------------------------------------------------------

 
 
Exhibit "F"
 
17.  No Jury Trial - The undersigned hereby irrevocably and unconditionally
waives, and Porter Capital by its acceptance of this guaranty irrevocably and
uncondition­ally waives, any and all right to trial by jury in any action, suit
or counterclaim arising in connection with, out of or otherwise relating to this
guaranty.
 
18.  No Subrogation - Notwithstanding any payments made by the undersigned
pursuant to the provisions of this guaranty, the undersigned shall have no right
of subrogation in and to the Commercial Financing Agreement or any other
security held by or available to Porter Capital for the Obligations or the
payment thereof until the Obligations have been paid in full to Porter Capital.
 
19.  Governing Law - This guaranty is, and shall be deemed to be, a contract
entered into under and pursuant to the laws of the State of Alabama and shall be
in all respects governed, construed, applied and enforced in accordance with the
laws of the State of Alabama.  No defense given or allowed by the laws of any
other state or country shall be interposed in any action or proceeding hereon
unless such defense is also given or allowed by the laws of the State of
Alabama.  If a law, which applies to this Agreement and which sets maximum loan
charges, is finally interpreted so that the fees charged by Porter Capital to
the undersigned or other charges collected or to be collected in connection with
this Agreement or the Commercial Financing Agreement exceed the permitted limits
under any applicable law or statute, then:  (i) any such charge shall be reduced
by the amount necessary to reduce the charge to the permitted limit; and  (ii)
any sums already collected from the undersigned which exceeded permitted limits
will be applied and shall be deemed to have been payments in reduction of any
sum owed by the Company.
 
20.  Jurisdiction - All of the parties hereto agree to submit to personal
jurisdiction in the State of Alabama in any action or proceeding arising out of
this guaranty and, in furtherance of such agreement, they hereby agree and
consent that without limiting other methods of obtaining jurisdiction, that
personal jurisdiction in any such action or proceeding may be obtained within or
without the jurisdiction of any court located in Alabama and that any process or
notice or motion or other application to any such court in connection with any
such action or proceeding may be served by registered or certified mail, return
receipt requested, to or by personal service at their last known address whether
such address be within or without the jurisdiction of any such court.
 
21.  Notices - All notices, demands or requests (collectively, "Notice") made
pursuant to, under or by virtue of this guaranty must be in writing and sent to
the party or parties to whom or to which such Notice is being sent, by certified
or registered mail, return receipt requested, reputable overnight courier or
delivered by hand with receipt acknowledged in writing to the addresses first
hereinabove set forth.  All notices (a) shall be deemed given when received in
accordance herewith and (b) may be given either by a party or such party's
attorneys.
 
22.  Severability - In case any right of Porter Capital herein shall be held to
be invalid, illegal, or unenforceable, such invalidity, illegality and/or
unenforceability shall not affect any other right granted hereby.   When such
interpretation is appropriate, any word denoting gender used herein shall
include all persons, natural or artificial, and words used in the singular shall
include the plural. The undersigned agree(s) that upon request from Porter
Capital, it will, at its expense, execute, acknowledge, and deliver all such
additional instruments and further assurances and will do or cause to be done
all such further acts and things as may be reasonably necessary to fully
establish, confirm the intentions of this Agreement.
 
23.  Duplicate Originals - This Performance Covenant and Waiver may be executed
in any number of duplicate originals and each such duplicate original shall be
deemed to constitute but one and the same instrument.
 
24.  Headings, Etc. -  The headings, titles and captions of various paragraphs
of this guaranty are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
 


 
24

--------------------------------------------------------------------------------

 
 
Exhibit "F"
 
IN WITNESS WHEREOF, the undersigned has duly executed this Performance Covenant
and Waiver as of the 29th day of July, 2011.
 
 
MIDAS MEDICI GROUP HOLDINGS, INC., a Delaware corporation
         
 
By:
/s/Johnson M. Kachidza 
      Print Name: Johnson M. Kachidza        Title: President                  
  STRATEGIC TECHNOLOGIES, INC., a North Carolina corporation             By: /s/
Nana Baffour        Print Name: Nana Baffour        Title: Executive Chairman   
                  CONSONUS TECHNOLOGIES, INC., a Delaware corporation          
  By: /s/ Nana Baffour        Print Name: Nana Baffour        Title: Executive
Chairman                      WEATHERWISE USA, INC., a Delaware corporation    
        By: /s/ Johnson M. Kachidza       
Print Name: Johnson M. Kachidza 
      Title: President            

 
 
PORTER CAPITAL:
 

      PORTER CAPITAL CORPORATION         By: /s/ Ron Williamson           
Ron Williamson, a duly authorized officer

 
 
 
25